Citation Nr: 0328542	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  01-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from December 1973 to 
December 1992.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The Board remanded this matter for a hearing in March 2003.  
The veteran and his representative appeared before the 
undersigned Acting Veterans Law Judge via a videoconference 
hearing at the RO in May 2003.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In the instant case, the Board observes that the 
veteran was not fully advised of the duty to assist and the 
duty to notify with respect to the issues on appeal.    

In several statements and at his May 2003 hearing, the 
veteran contended that his disabilities from bilateral 
hearing loss and residuals of left knee sprain have worsened 
and warranted higher ratings.  The last VA examinations for 
the veteran's above disabilities were conducted in September 
2000.  Since that examination, the veteran reported that he 
had surgery on his left knee for repair of torn medial 
meniscus and contends that his hearing now significantly 
impairs his work performance.  He also asserted that the 
September 2000 VA compensation and pension examination of his 
hearing loss was not properly conducted.  

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a left 
knee disorder and/or hearing loss since 
January 1999.  The RO should take all 
necessary steps to obtain any pertinent 
records that are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  After completion of #1 above, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
extent of his disability from a left knee 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should provide 
ranges of motion of the left knee.  The 
examiner should address the evidence of 
pain, weakened movement, excess 
fatigability, or incoordination and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2002), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  The examiner should also 
determine, through X-ray findings, 
whether the veteran has arthritis in his 
left knee.  If the left knee has 
limitation of motion and arthritis 
verified by X-ray findings, the examiner 
should express an opinion whether it is 
as least as likely as not that the 
arthritis is related to the veteran's 
service-connected left knee disability 
from residuals of tear of the left medial 
meniscus.  The examiner must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

3.  After completion of #1 above, the 
veteran should be afforded a VA audiology 
examination to determine the nature and 
extent of his disability from bilateral 
hearing loss.  The claims file must be 
made available to and reviewed by the 
examiner.  All indicated diagnostic tests 
and studies must be performed.

4.  The veteran is hereby notified that 
it his responsibility to report for the 
examinations and to cooperate in the 
development of his claim.  The 
consequences of failure to report for VA 
examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

6.   The RO should then readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

